a juvenile de*844linquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (McLeod, J.), dated March 7, 2007, which, upon a fact-finding order of the same court dated January 10, 2007, made after a hearing, finding that the appellant committed acts which, if committed by an adult, would have constituted the crimes of obstructing governmental administration in the second degree and resisting arrest, adjudged him to be a juvenile delinquent and placed him on probation for a period of 12 months. The appeal brings up for review the fact-finding order dated January 10, 2007.
Ordered that the appeal from so much of the order of disposition as placed the appellant on probation for a period of 12 months is dismissed as academic, without costs or disbursements, as the period of probation has expired (see Matter of Daniel R., 51 AD3d 933 [2008]); and it is further,
Ordered that the order of disposition is affirmed insofar as reviewed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (see Matter of David H., 69 NY2d 792 [1987]), we find that it was legally sufficient to establish that the appellant committed acts which, if committed by an adult, would have constituted the crimes of obstructing governmental administration in the second degree and resisting arrest (see Matter of Shaunise R., 40 AD3d 766 [2007]). Moreover, upon the exercise of our factual review power, we find that the Family Court’s fact-finding determination was not against the weight of the evidence (see Matter of Donta J., 35 AD3d 740 [2006]).
The appellant’s remaining argument is without merit. Fisher, J.E, Covello, McCarthy and Leventhal, JJ., concur.